Exhibit 10.4

For use in Singapore

VARIAN MEDICAL SYSTEMS, INC.

THIRD AMENDED AND RESTATED

2005 OMNIBUS STOCK PLAN

NON-EMPLOYEE DIRECTOR

NONQUALIFIED STOCK OPTION AGREEMENT

Varian Medical Systems, Inc. (the “Company”) hereby grants you, «FNAME» «LNAME»
(the “Director”), a nonqualified stock option under the Company’s Third Amended
and Restated 2005 Omnibus Stock Plan (the “Plan”), to purchase shares of common
stock of the Company (“Shares”)*. The date of this Agreement is «GrantDate» (the
“Grant Date”)*. In general, the latest date this option will expire is
«ExpirationDate» (the “Expiration Date”) as stated on the Grant Summary*.
However, as provided in the attached Non-Employee Director, Terms and Conditions
of Nonqualified Stock Option (“Appendix A”), this option may expire earlier than
the Expiration Date. Subject to the provisions of Appendix A and of the Plan,
the principal features of this option are as follows:

 

Maximum Number of Shares

Purchasable with this Option: «Shares»

   Purchase Price per share:    $«GrantPrice» Scheduled Vesting Date:    Number
of Shares**:    «GrantDate»    «Shares»   

 

* See “Grant Summary” page on the service provider web-site.

** Shares vest in whole share increments; fractions of shares vest only when
they equal whole share increments.

 

Event Triggering Termination of Option:

   Maximum
Time to
Exercise
After
Triggering
Event***:

Termination of Service due to Disability

   3 years

Termination of Service due to Retirement

   3 years

Termination of Service due to death

   3 years

Termination of Service due to completion of term as Director

   3 years

All other Terminations of Service

   3 months

 

*** However, in no event may this option be exercised after the Expiration Date
(except in certain cases of the death of the Director).

Your acceptance online at the service provider web-site or, when provided, your
signature on a copy of this Nonqualified Stock Option Agreement, indicates your
agreement and understanding that this option is subject to all of the terms and
conditions contained in Appendix A and the Plan. For example, important
additional information on vesting and termination of this option is contained in
Paragraphs 4 through 6 of Appendix A. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF
APPENDIX A AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS
OPTION. YOU CAN REQUEST A COPY OF THE PLAN BY CONTACTING THE CORPORATE HUMAN
RESOURCES OFFICE IN PALO ALTO, CALIFORNIA.



--------------------------------------------------------------------------------

Exhibit 10.4

For use in Singapore

APPENDIX A

Non-Employee Director

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION

1. Grant of Option. The Company hereby grants to the Director under the Plan, as
a separate incentive in connection with his or her service and not in lieu of
any other compensation for his or her services, a nonqualified stock option to
purchase, on the terms and conditions set forth in this Agreement and the Plan,
all or any part of an aggregate of Shares Granted as specified on the “Grant
Summary” page of the service provider web-site. This option is not intended to
qualify as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended.

2. Exercise Price. The purchase price per Share for this option (the “Exercise
Price”) shall be the Grant Price in USD as specified on the “Summary of Grant
Award” page of the service provider web-site, which is the Fair Market Value of
a Share on the Grant Date.

3. Number of Shares. The number and class of Shares specified in Paragraph 1
above, and/or the Exercise Price, are subject to adjustment by the Board of
Directors of the Company (the “Board”) in the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination or other change in the corporate structure
of the Company affecting the Shares.

4. Vesting Schedule. The right to exercise this option is scheduled to vest
fully as of the Grant Date.

5. Expiration of Option. In the event of the Director’s Termination of Service
for any reason other than Disability, Retirement, completion of term as a
Director or death, the Director may, within three (3) months after the date of
such Termination, or prior to the Expiration Date, whichever shall first occur,
exercise this option. In the event of the Director’s Termination of Service due
to Disability, or completion of term as a Director, Retirement, the Director
may, within three (3) years after the date of such Termination, or prior to the
Expiration Date, whichever shall first occur, exercise this option.

6. Death of Director. In the event that the Director dies while in the employ of
the Company or during the three (3) month or three (3) year periods referred to
in Paragraph 5 above, the Director’s designated beneficiary, or if either no
beneficiary survives the Director or the Board does not permit beneficiary
designations, the administrator or executor of the Director’s estate, may,
within three (3) years after the date of death, or prior to the Expiration Date,
whichever shall first occur, exercise this option. Any such transferee must
furnish the Company (a) written notice of his or her status as a transferee,
(b) evidence satisfactory to the Company to establish the validity of the
transfer of this option and compliance with any laws or regulations pertaining
to such transfer, and (c) written acceptance of the terms and conditions of this
option as set forth in this Agreement.

7. Persons Eligible to Exercise Option. This option shall be exercisable during
the Director’s lifetime only by the Director. The option shall not be
transferable by the Director, except by (a) a valid beneficiary designation made
in a form and manner acceptable to the Board, or (b) will or the applicable laws
of descent and distribution.

 

1



--------------------------------------------------------------------------------

8. Exercise of Option. This option may be exercised by the person then entitled
to do so as to any Shares which may then be purchased (a) by giving written
notice of exercise to the Secretary of the Company (or his or her designee),
specifying the number of full Shares to be purchased and accompanied by full
payment of the Exercise Price (and the amount of any income or other taxes the
Company determines is required to be withheld by reason of such exercise), and
(b) by giving satisfactory assurances in writing if requested by the Company,
signed by the person exercising the option, that the Shares to be purchased upon
such exercise are being purchased for investment and not with a view to the
distribution thereof. In the absolute discretion of the Board, the person
entitled to exercise the option may elect to satisfy the tax withholding
requirement described in subparagraph (a) above by having the Company withhold
Shares or delivering to the Company already-owned Shares. No partial exercise of
this option may be for less than ten (10) Share lots or multiples thereof.

9. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of the Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the purchase of Shares hereunder, this option may not be
exercised, in whole or in part, unless and until such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall make reasonable
efforts to meet the requirements of any such state or federal law or securities
exchange and to obtain any such consent or approval of any such governmental
authority.

10. No Rights of Stockholder. Neither the Director (nor any beneficiary) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this option,
unless and until certificates representing such Shares shall have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to the Director (or beneficiary).

11. Service Acknowledgments. Nothing in this Agreement or the Plan shall confer
upon the Director any right to continue service on the Board of the Company or
its Subsidiaries (as the case may be). In addition, the Director acknowledges
and agrees to the following:

(a) The Plan is discretionary in nature and the Company may amend, suspend, or
terminate it at any time;

(b) The grant of this option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of the option even if the option has been granted repeatedly in the past;

(c) All determinations with respect to such future options, if any, including
but not limited to, the times when the options shall be granted or when the
options shall vest, will be at the sole discretion of the Board;

(d) The Director’s participation in the Plan is voluntary;

(e) The value of this option is an extraordinary item of compensation, which is
outside the scope of the Director’s service contract (if any), except as may
otherwise be explicitly provided in the Director’s service contract (if any);

 

2



--------------------------------------------------------------------------------

(f) This option is not part of normal or expected compensation for any purpose,
including, but not limited to, calculating termination, severance, resignation,
redundancy, end of service, or similar payments, or bonuses, long-service
awards, pension or retirement benefits;

(g) The future value of the Shares is unknown and cannot be predicted with
certainty;

(h) No claim or entitlement to compensation or damages arises from the
termination of the Option or diminution in value of the Option or Shares and the
Director irrevocably release the Company and its Subsidiaries from any such
claim that may arise.

(i) Neither the Plan nor this option shall be construed to create an employment
or service relationship where any such relationship did not otherwise already
exist.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary at
3100 Hansen Way, Palo Alto, California 94304, or at such other address as the
Company may hereafter designate in writing.

13. Option is Not Transferable. Except as otherwise expressly provided herein,
this option and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, pledge, assign,
hypothecate or otherwise dispose of this option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this option and the rights and privileges conferred hereby
immediately shall become null and void.

14. Maximum Term of Option. Notwithstanding any other provision of this
Agreement, this option is not exercisable after the Expiration Date.

15. Binding Agreement. Subject to the limitation on the transferability of this
option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Conditions to Exercise. The Exercise Price for this option must be paid in
the legal tender of the United States (including, in the Board’s sole
discretion, by means of a broker-assisted cashless exercise) or, in the Board’s
sole discretion, in Shares of equivalent value that (a) were previously issued
to the Director and (b) have been held by the Director for at least six
(6) months prior thereto. Exercise of this option will not be permitted until
satisfactory arrangements have been made for the payment of the appropriate
amount of withholding taxes (as determined by the Company). If the Director
fails to remit to the Company such withholding amount within the time period
specified by the Board (in its discretion), the award may be forfeited and in
such case the Director shall not receive any of the Shares subject to this
Agreement.

17. Tax Liability. The Company and any of its Subsidiaries shall assess tax and
social insurance contribution liability and requirements in connection with the
Director’s participation in the Plan, including, without limitation, tax
liability and social insurance contribution liability associated with the grant
or exercise of the option or sale of the underlying Shares (the “Tax
Liability”). These requirements may change from time to time as laws or

 

3



--------------------------------------------------------------------------------

interpretations change. Regardless of the Company’s or any Subsidiary’s actions
in this regard, the Director hereby acknowledges and agrees that the Tax
Liability shall be the Director’s ultimate responsibility and liability. The
Director agrees as a condition of his or her participation in the Plan to make
arrangements satisfactory to the Company and its Subsidiary to enable it to
satisfy any withholding, payment and/or collection requirements associated with
the satisfaction of the Tax Liability, including authorizing the Company or the
Subsidiary to: (i) withhold all applicable amounts from the Director’s wages or
other cash compensation due to the Director, in accordance with any requirements
under the laws, rules, and regulations of the country of which the Director is a
resident, and (ii) act as the Director’s agent to sell sufficient Shares for the
proceeds to settle such requirements. Furthermore, the Director agrees to pay
the Company or the Subsidiary any amount the Company or any Subsidiary may be
required to withhold, collect or pay as a result of the Director’s participation
in the Plan or that cannot be satisfied by deduction from the Director ‘s wages
or other cash compensation paid to the Director by the Company or the Subsidiary
or sale of the Shares acquired under the Plan. The Director acknowledges that he
or she may not participate in the Plan and the Company and the Subsidiary shall
have no obligation to deliver Shares until the Tax Liability has been satisfied
by the Director.

18. Data Protection. The Director hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of his or her
personal data by and among, as applicable, the Company and any Subsidiary for
the exclusive purpose of implementing, administering and managing the Director’s
participation in the Plan. The Director understands that the Company and its
Subsidiaries may hold certain personal information about the Director including,
but not limited to, the Director’s name, home address and telephone number, date
of birth, social security number (or any other social or national identification
number), salary, nationality, job title, number of Shares held and the details
of the Option or any other entitlement to Shares awarded, cancelled, vested,
unvested or outstanding for the purpose of implementing, administering and
managing the Director’s participation in the Plan (the “Data”). The Director
understands that the Data may be transferred to the Company or any Subsidiaries,
or to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in the Director’s
country or elsewhere, and that the recipients’ country (e.g., the United States)
may have different data privacy laws and protections than the Director’s
country. The Director understands that he or she may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Company. The Director authorizes the recipients to receive, possess, use, retain
and transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the Plan,
including any requisite transfer of such Data to a broker or other third party
assisting with the administration of the option under the Plan or with whom
Shares acquired pursuant to the exercise of the option or cash from the sale of
such Shares may be deposited. Furthermore, the Director acknowledges and
understands that the transfer of the Data to the Company or Subsidiaries or to
any third parties is necessary for his or her participation in the Plan. The
Director understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Director understands that he or she may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein by
contacting the Company in writing. The Director further acknowledges that
withdrawal of consent may affect his or her ability to vest in, exercise or
realize benefits from the option, and his or her ability to participate in the
Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Director understands that he or she may contact the
Company.

 

4



--------------------------------------------------------------------------------

19. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

20. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of law.

21. Compliance with Laws and Regulations. The Director understands that the
grant, vesting and exercise of this option under the Plan and the issuance,
transfer, assignment, sale, or other dealings of the Shares shall be subject to
compliance by the Company (and its Subsidiaries) and the Director with all
applicable laws, rules, and regulations. Furthermore, the Director agrees that
he or she will not acquire Shares pursuant to the Plan except in compliance with
all applicable laws, rules and regulations.

22. Board Authority. The Board shall have all discretion, power, and authority
to interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Board in good faith shall be final and binding upon the Director, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.

23. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

24. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

25. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Director expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

26. Electronic Delivery and Execution. The Company may, in its sole discretion,
decide to deliver any documents related to options awarded under the Plan or
future options that may be awarded under the Plan by electronic means or request
Director’s consent to participate in the Plan by electronic means. The Director
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
Electronic execution of this Agreement and/or other documents shall have the
same binding effect as a written or hard copy signature and accordingly, shall
bind the Director and the Company to all of the terms and conditions set forth
in the Plan, this Agreement and/or such other documents.

 

5